 Case 2:00-mc-00014-SRC Document 20 Filed 11/17/20 Page 1 of 2 PageID: 115




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  BOARD OF TRUSTEES, SHEET METAL                       :
  WORKERS NATIONAL PENSION                             :       Misc. No. 00-14 (SRC)
  FUND,                                                :
                                                       :       OPINION & ORDER
                                      Plaintiff,       :
                                                       :
                       v.                              :
                                                       :
  STEVE BARBUTO and LINDA                              :
  BARBUTO,                                             :
                                                       :
                                   Defendants.         :

CHESLER, District Judge

       This matter comes before the Court upon the motion filed on August 31, 2020 by

Defendant Linda Barbuto (“Defendant” or “Ms. Barbuto”) seeking to void a judicial lien [ECF

13]. Plaintiff Board of Trustees, Sheet Metal Workers National Pension Fund (“Plaintiff” or the

“Fund”) opposes the motion. The Court has considered the parties’ written submissions and rules

based thereon, without oral argument, pursuant to Federal Rule of Civil Procedure 78.

       The lien at issue arises from a foreign judgment registered in the District of New Jersey

on January 24, 2000 by filing the above-captioned miscellaneous action. The foreign judgment,

in the amount of $10,687.26, was entered on July 6, 1999 by the United States District Court for

the Eastern District of Virginia in favor of the Fund and against Defendants Steve Barbuto and

Linda Barbuto. In this motion, Ms. Barbuto claims that the judgment debt was discharged in

bankruptcy and requests that this Court cancel the registered foreign judgment. In response, the

Fund argues that Defendant fails to demonstrate that such relief is warranted because (1) co-

defendant Steve Barbuto, who is also subject to the foreign judgment, was a not a party to the

bankruptcy proceeding filed by Linda Barbuto only and (2) insufficient evidence of the liability’s

                                                   1
 Case 2:00-mc-00014-SRC Document 20 Filed 11/17/20 Page 2 of 2 PageID: 116




discharge has been presented to the Court. The Fund further argues that the motion to void the

judgment lien should be denied a moot, in light of the fact that, under New Jersey law, the

judgment on which the lien is based has already expired.

       The Court agrees with the Fund that Defendant Linda Barbuto’s motion is moot. The

judgment registered in this action is subject to the twenty-year limitations period on

enforceability set forth in N.J.S.A. § 2A:14-5. The statute provides that a judgment expires

twenty years after it is entered, unless it is revived within the limitations period. N.J.S.A. §

2A:14-5. In this case, over twenty years have passed since entry of the judgment, and the Fund

has taken no steps to revive it. The judgment is no longer enforceable in New Jersey, and thus

the judgment lien Defendant asks the Court to cancel no longer exists. It is axiomatic that “[t]he

mootness doctrine is centrally concerned with the court’s ability to grant effective relief: ‘If

developments occur during the course of adjudication that eliminate a plaintiff’s personal stake

in the outcome of a suit or prevent a court from being able to grant the requested relief, the case

must be dismissed as moot.’” County of Morris v. Nationalist Movement, 273 F.3d 527, 533 (3d

Cir. 2001) (quoting Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir.1996)).

Because the judgment giving rise to the lien has expired, the Court is not able to grant the relief

requested by Defendant.

       Accordingly,

       IT IS on this 17th day of November 2020,

       ORDERED that Defendant Linda Barbuto’s motion to void judicial lien [ECF 13] is

DISMISSED AS MOOT.

                                                            s/ Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                       United States District Judge



                                                   2
